Order and judgment unanimously affirmed without costs. Memorandum: On the record before us, we cannot conclude that the trial court erred as a matter of law by utilizing the replacement cost method for valuing the subject building (Matter of Rochester Urban Renewal Agency [Patchen Post], 45 NY2d 1, 9; Matter of Great Atl. & Pac. Tea Co. v Kiernan, 42 NY2d 236, 240; Matter of City of Rochester [Ryan & McIntee], 56 AD2d 715, 716, lv denied 41 NY2d 806; cf., Matter of City of Rochester v S. C. Toth, Inc., 59 AD2d 1020, affd 45 NY2d 984). Because this is the only issue raised by the parties on this appeal on a stipulated statement in lieu of a record on appeal, we affirm the judgment. (Appeal from order and judgment of Supreme Court, Monroe County, Bonadio, J. — condemnation). Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.